1

2

3

4

5

6
                                   UNITED STATES DISTRICT COURT
7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9     UNITED STATES OF AMERICA,                               1:06-cr-00342-LJO
10                             Plaintiff,                     SECOND ORDER REFERRING TO
                                                              FEDERAL DEFENDER’S OFFICE
11                      v.                                    AND SETTING BRIEFING
                                                              SCHEDULE
12    LUKE SCARMAZZO,                                         (ECF No. 453, 456)
13                             Defendant.
14

15
            On November 18, 2019, Defendant Luke Scarmazzo filed a pro se motion for appointment of
16 counsel under 28 U.S.C. § 1915 (ECF No. 453), and a motion for reduction of sentence under 18 U.S.C.

17 § 3582(c)(1)(A)(i), the compassionate release statute, as amended by the First Step Act of 2018, P.L.

18 115-391, 132 Stat. 5194 (Dec. 21, 2018), (ECF No. 454). To efficiently process petitions under the First
     Step Act and pursuant to Eastern District of California General Order 595, on November 21, 2019, the
19
     Court appointed the Federal Defender’s Office (“FDO”) to represent Defendant in this matter. (ECF No.
20
     456.) It has come to the Court’s attention that the November 21, 2019, Order was not received by the
21
     FDO. Accordingly, the deadlines set forth in that order are reset as follows:
22          The FDO shall have until February 10, 2020, to enter an appearance, and, if warranted, file a
23 supplement to Defendant’s pro se motion, or notify the Court that it does not intend to represent

24 Defendant. From the date of the FDO’s filing, the Government shall have 60 days to file a response to

25 Defendant’s motion and/or supplemental motion. From the date of the Government’s filing, the FDO (or

                                                          1
1
     Defendant, if the FDO declines to represent Defendant) shall have 45 days to file a reply.
2           The Clerk of Court is DIRECTED to serve the FDO with a copy of this Order and to serve a

3    copy on CJA Panel Administrator Connie Garcia at connie_garcia@fd.org.

4
     IT IS SO ORDERED.
5
        Dated:     December 10, 2019                         /s/ Lawrence J. O’Neill _____
6                                                 UNITED STATES CHIEF DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                         2
